
	

113 HR 2348 IH: Jumpstart GSE Reform Act
U.S. House of Representatives
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2348
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2013
			Mr. Schweikert
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide certainty that Congress and the Administration
		  will undertake substantive and structural housing finance reform, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Jumpstart GSE Reform
			 Act.
		2.DefinitionsAs used in this Act, the following
			 definitions shall apply:
			(1)EnterpriseThe
			 term enterprise has the same meaning as in section 1303 of the
			 Federal Housing Enterprises Financial Safety and Soundness Act of 1992.
			(2)Guarantee
			 feeThe term guarantee fee has the same meaning as
			 in section 1327(a) of the Housing and Community Development Act of 1992 (12
			 U.S.C. 4547(a)).
			(3)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
			(4)Senior Preferred
			 Stock Purchase AgreementThe term Senior Preferred Stock
			 Purchase Agreement means—
				(A)the Amended and
			 Restated Senior Preferred Stock Purchase Agreement, dated September 26, 2008,
			 as such Agreement has been amended on May 6, 2009, December 24, 2009, and
			 August 17, 2012, respectively, and as such Agreement may be further amended and
			 restated, entered into between the Department of the Treasury and each
			 enterprise, as applicable; and
				(B)any provision of
			 any certificate in connection with such Agreement creating or designating the
			 terms, powers, preferences, privileges, limitations, or any other conditions of
			 the Variable Liquidation Preference Senior Preferred Stock of an enterprise
			 issued or sold pursuant to such Agreement.
				3.Prohibition on
			 use of guarantee fees to offset other government spendingAn increase in the guarantee fee required to
			 be charged by an enterprise may not be used to offset an increase in outlays or
			 a reduction in revenues for any purpose (other than those related to the
			 enterprises' business functions) under—
			(1)the congressional budget;
			(2)the Balanced Budget and Emergency Deficit
			 Control Act of 1985; or
			(3)the Statutory Pay-As-You-Go Act of
			 2010.
			4.Limitations on
			 sale of preferred stockNotwithstanding any other provision of law
			 or any provision of the Senior Preferred Stock Purchase Agreement, the
			 Secretary may not sell, transfer, relinquish, liquidate, divest, or otherwise
			 dispose of any outstanding shares of senior preferred stock acquired pursuant
			 to the Senior Preferred Stock Purchase Agreement, until such time as Congress
			 has passed and the President has signed into law legislation that includes a
			 specific instruction to the Secretary regarding the sale, transfer,
			 relinquishment, liquidation, divestiture, or other disposition of the senior
			 preferred stock so acquired.
		
